Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 10, and 12 objected to because of the following informalities (additions are underlined, deletions are struck-out):
Claim 1 lines 7—8 state “a purge source configured to selectively flows a purge gas into the sensor”, which should be “a purge source configured to selectively flow a purge gas into the sensor” (“flows” changed to “flow”; bolded for clarity).
Claim 10 lines 2—3 state “the sensor”, which lacks antecedent basis. The examiner believes that quoted text should state “the optical sensor” to have proper antecedent basis.
Claim 12 line 2 states “the sensor”, which lacks antecedent basis. The examiner believes that quoted text should state “the optical sensor” to have proper antecedent basis.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 8 and 11—13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Velazquez (US20190160907A1, published on 2019-05-30).
Regarding claim 8, Velazquez discloses:
A vehicle system (Velazquez, fig. 3), comprising:
an olfaction sensor comprising:
a blower (Velazquez, fig. 3: blower 26) configured to draw air from a passenger cabin through (Velazquez, para. 0041: “In step S507, the electronic controller 34 outputs a control signal to the first air blower motor 26A to activate the first air blower 26 to move air in the second rotational direction such that air is taken through the passenger compartment vents V1, V2 and V3 and expelled through the air inlet 38.”) an inlet (Velazquez, fig. 3: air inlet 38);
and an optical sensor (Velazquez, fig. 3: particulate sensors 50; para. 0031 describes several optical sensor embodiments) located downstream of the inlet (Velazquez, fig. 3: Several of the particular sensors 50 are located downstream of the air inlet 38 in the first (non-cleaning) mode.) and configured to optically measure an amount of a chemical in the air passing the optical sensor (Velazquez, para. 0031: “The LPO time is proportional to PM concentration”);
and a control module (Velazquez, fig. 3: electronic controller 34) configured to selectively take one or more remedial actions based on the amount of the chemical in the air (Velazquez, fig. 5: S502; fig. 6, S602).
Regarding claim 11, Velazquez discloses:
The vehicle system of claim 8 further comprising a vacuum device (Velazquez, fig. 3: second air blower 28) configured to selectively vacuum gas out of the optical sensor (Velazquez, fig. 6: S608 on left and right; first alternative cleaning mode).
Regarding claim 12, Velazquez discloses:
The vehicle system of claim 11 further comprising a vacuum control module (Velazquez, fig. 6: part of the electronic controller which executes fig. 6) configured to turn on the vacuum device and to vacuum gas out of the sensor after the measurement by the optical sensor (Velazquez, fig. 6: see that S602, “Dust detected in duct(s)?”, leads to S608, “Activate vacuum mode by activating second air blower”, only if the answer to S602 is “YES”.).
Regarding claim 13, Velazquez discloses:
The vehicle system of claim 8 wherein the optical sensor includes one of a photoelectric sensor (Velazquez, para. 0031: a phototransitor is a photoelectric sensor) and a camera (this limitation does not need to be met due to the phrase “one of” in this claim).
Claim(s) 15—16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hattori (US20190193528A1, published on 2019-06-27).
Regarding claim 15, Hattori discloses:
A vehicle system (Hattori, fig. 1: see that this is part of a vehicle), comprising:
an olfaction sensor (Hattori, fig. 3: odor sensor device 30) comprising:
a blower (Hattori, fig. 3: fan 38) configured to draw air from a passenger cabin (Hattori, para. 0039: “The odor sensor device 30 is disposed in the vehicle 18 such that the intake can take in the air in the room 16.”) through an inlet (Hattori, fig. 3: inlet to fan 38);
and a vibration sensor (Hattori: sensor unit 40 in fig. 3, which includes a gas detector 60 per para. 0048; the gas detector can operate via oscillation as described in paras. 0050—0051) located downstream of the inlet (Hattori, fig. 3: see location of sensor unit relative to the inlet), the vibration sensor configured to:
vibrate based on the air passing the vibration sensor (Hattori, para. 0051: “In such a gas detector 60, when an AC voltage at a resonance frequency is applied to the two electrodes, the crystal resonator oscillates by the piezoelectric effect. The fundamental resonance frequency of the crystal resonator is determined by mass and viscoelasticity. Therefore, when the adsorption film adsorbs a causative substance and its mass changes, the fundamental resonance frequency of the gas detector 60 changes with the change of the mass adsorbed.” The air passing causes adsorption of a substance, which changes the fundamental resonance frequency of the vibration.); and
determine an amount of a chemical in the air passing the vibration sensor based on the vibration of the vibration sensor (See quote in previous bullet. The fundamental resonance frequency is related to the mass adsorbed which is related to the amount of the chemical in the air.); and
a control module (Hattori, fig. 2: control device 20) configured to selectively take one or more remedial actions based on the amount of the chemical in the air (Hattori: fig. 7: remedial action is S19: “Starting ventilating or cleaning”, which according to para. 0087 may include starting the air conditioner or opening the window).
Regarding claim 16, Hattori discloses:
The vehicle system of claim 15 wherein the vibration sensor includes a piezoelectric sensor (Hattori, para. 0049: “Each of at least one gas detector 60 includes a crystal resonator capable of oscillating by the piezoelectric effect”). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1—2 and 5—7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Velazquez (US20190160907A1, published on 2019-05-30) in view of Kralicek (US20190346401A1, published on 2019-11-14) and Pattison (US20220018822A1, effectively filed on 2020-07-17).
Regarding claim 1, Velazquez discloses:
A vehicle system (Velazquez, fig. 3), comprising:
an olfaction sensor comprising:
a blower (Velazquez, fig. 3: blower 26) configured to draw air from a passenger cabin through (Velazquez, para. 0041: “In step S507, the electronic controller 34 outputs a control signal to the first air blower motor 26A to activate the first air blower 26 to move air in the second rotational direction such that air is taken through the passenger compartment vents V1, V2 and V3 and expelled through the air inlet 38.”) an inlet (Velazquez, fig. 3: air inlet 38);
a sensor (Velazquez, fig. 3: particulate sensors 50) located downstream of the inlet (Velazquez, fig. 3: Several of the particular sensors 50 are located downstream of the air inlet 38 in the first (non-cleaning) mode.);
a control module (Velazquez, fig. 3: electronic controller 34) configured to selectively take one or more remedial actions based on the amount of the chemical in the air (Velazquez, fig. 5: S502; fig. 6, S602).
Velazquez fails to explicitly teach:
a sensor including one or more proteins configured to measure an amount of a chemical in the air passing the sensor; and
a purge source configured to selectively flow a purge gas into the sensor.
Kralicek (in the field of gas sensors) teaches:
a sensor including one or more proteins (Kralicek, para. 0014: “a sensor device comprising an insect odorant receptor (OrX) in electrical communication with a substrate”) configured to measure an amount of a chemical in the air passing the sensor (Kralicek, para. 0004: “Insect olfactory receptors (ORs) can distinguish among a wide range of natural and synthetic chemicals, including VOCs.”).
The primary reference can be modified to meet this/these limitation(s) as follows:
Replace the particular sensor 50 of Velazquez with the sensor device using an insect odorant receptor of Kralicek.
A person of ordinary skill in the art before the filing date would have been motivated to make this/these modification(s) to:
Distinguish among a wide range of natural and synthetic chemicals, including VOCs (Kralicek, para. 0004: “Insect olfactory receptors (ORs) can distinguish among a wide range of natural and synthetic chemicals, including VOCs.”), as insect odorant receptor sensors have performance superior to other commercially available sensors (Kralicek, para. 0009).
Pattison (in the field of gas sensors) teaches:
a purge source (Pattison, fig. 2B: “Gas Input in Flush Mode”) configured to selectively flow a purge gas into the sensor (Pattison, para. 0046: “the gas is input into the device for measurement as provided in FIG. 2A, followed by the flush mode of FIG. 2B”).
The combined teachings can be modified to meet this/these limitation(s) as follows:
Place the sensor device of Kralicek inside the protective enclosure of Pattison. The electronic controller 34 of Velazquez is configured to use the method of Pattison (particularly as described in figs. 2A to 2C) to measure and store the sensor device. This would also require adding a gas source for the flush mode. The exhaust at the bottom of fig. 2A of Pattison can exhaust directly into the air duct housing 24 of Velazquez. The exhaust at the top of fig. 2B of Pattison can exhaust outside of the vehicle.
A person of ordinary skill in the art before the filing date would have been motivated to make this/these modification(s) to:
Reduce gas sensor degradation (Pattison, para. 0003).
Regarding claim 2, the combined teachings teach:
The vehicle system of claim 1 wherein the one or more proteins are configured to measure the amount of volatile organic compounds in the air (Kralicek, para. 0004: “Insect olfactory receptors (ORs) can distinguish among a wide range of natural and synthetic chemicals, including VOCs.”).
Regarding claim 5, the combined teachings teach:
The vehicle system of claim 1 further comprising a purge control module (Velazquez, fig. 3: part of the electronic controller 34 dedicated to the flush operation) configured to actuate a valve (Pattison, fig. 1: valve 1) of the purge source and flow the purge gas into the sensor after the measurement by the sensor (Pattison, para. 0046: “the gas is input into the device for measurement as provided in FIG. 2A, followed by the flush mode of FIG. 2B”).
Regarding claim 6, combined teachings discloses:
The vehicle system of claim 1 further comprising a vacuum device (Velazquez, fig. 3: second air blower 28) configured to selectively vacuum gas out of the sensor (Velazquez, fig. 6: S608 on left and right; first alternative cleaning mode).
Regarding claim 7, combined teachings discloses:
The vehicle system of claim 6 further comprising a vacuum control module (Velazquez, fig. 6: part of the electronic controller which executes fig. 6) configured to turn on the vacuum device and to vacuum gas out of the sensor after the measurement by the sensor (Velazquez, fig. 6: see that S602, “Dust detected in duct(s)?”, leads to S608, “Activate vacuum mode by activating second air blower”, only if the answer to S602 is “YES”.).
Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Velazquez (US20190160907A1, published on 2019-05-30) in view of Kim (KR100224179B1, published on 1999-10-15) and Pattison (US20220018822A1, effectively filed on 2020-07-17).
Regarding claim 1, Velazquez discloses:
A vehicle system (Velazquez, fig. 3), comprising:
an olfaction sensor comprising:
a blower (Velazquez, fig. 3: blower 26) configured to draw air from a passenger cabin through (Velazquez, para. 0041: “In step S507, the electronic controller 34 outputs a control signal to the first air blower motor 26A to activate the first air blower 26 to move air in the second rotational direction such that air is taken through the passenger compartment vents V1, V2 and V3 and expelled through the air inlet 38.”) an inlet (Velazquez, fig. 3: air inlet 38);
a sensor (Velazquez, fig. 3: particulate sensors 50) located downstream of the inlet (Velazquez, fig. 3: Several of the particular sensors 50 are located downstream of the air inlet 38 in the first (non-cleaning) mode.);
a control module (Velazquez, fig. 3: electronic controller 34) configured to selectively take one or more remedial actions based on the amount of the chemical in the air (Velazquez, fig. 5: S502; fig. 6, S602).
Velazquez fails to explicitly teach:
a sensor including one or more proteins configured to measure an amount of a chemical in the air passing the sensor; and
a purge source configured to selectively flow a purge gas into the sensor.
Kim (in the field of vehicle ventilation) teaches:
a sensor including one or more proteins (Kim, translation, line 67: “enzyme detection sensors”; enzymes are proteins) configured to measure an amount of a chemical in the air passing the sensor (Kim, translation, lines 83—84: “the enzyme sensor senses mold”).
The primary reference can be modified to meet this/these limitation(s) as follows:
Replace the particular sensor 50 of Velazquez with the enzyme detection sensor of Kim.
A person of ordinary skill in the art before the filing date would have been motivated to make this/these modification(s) to:
Detect mold spores. 
Pattison (in the field of gas sensors) teaches:
a purge source (Pattison, fig. 2B: “Gas Input in Flush Mode”) configured to selectively flow a purge gas into the sensor (Pattison, para. 0046: “the gas is input into the device for measurement as provided in FIG. 2A, followed by the flush mode of FIG. 2B”).
The combined teachings can be modified to meet this/these limitation(s) as follows:
Place the sensor device of Kim inside the protective enclosure of Pattison. The electronic controller 34 of Velazquez is configured to use the method of Pattison (particularly as described in figs. 2A to 2C) to measure and store the sensor device. This would also require adding a gas source for the flush mode. The exhaust at the bottom of fig. 2A of Pattison can exhaust directly into the air duct housing 24 of Velazquez. The exhaust at the top of fig. 2B of Pattison can exhaust outside of the vehicle.
A person of ordinary skill in the art before the filing date would have been motivated to make this/these modification(s) to:
Reduce gas sensor degradation (Pattison, para. 0003).
Regarding claim 3, the combined teachings teach:
The vehicle system of claim 1 wherein the one or more proteins are configured to measure the amount of particulate in the air (mold spores are particulates).
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Velazquez (US20190160907A1, published on 2019-05-30) in view of Kralicek (US20190346401A1, published on 2019-11-14) and Pattison (US20220018822A1, effectively filed on 2020-07-17) as applied to claim 1, and further in view of Kondo (published on 2008-09-25).
Regarding claim 4, the combined teachings teach:
The vehicle system of claim 1.
The combined teachings fail to explicitly teach:
wherein the purge gas is an inert gas (Kondo, para. 0138: “the sealing plate 121 is filled with an inert gas or is vacuumed, being able to suppress the deterioration of the excitation electrodes 114”).
Kondo (in the field of odor and gas sensors; see para. 0174) teaches:
wherein the purge gas is an inert gas.
The combined teachings can be modified to meet this/these limitation(s) as follows:
Using an inert gas like nitrogen gas as the gas in the flush mode of Pattison.
A person of ordinary skill in the art before the filing date would have been motivated to make this/these modification(s) to:
Slow deterioration of the gas sensor.
Claim(s) 9—10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Velazquez (US20190160907A1, published on 2019-05-30) as applied to claim 8, and further in view of Pattison (US20220018822A1, effectively filed on 2020-07-17).
Regarding claim 9, Velazquez discloses:
The vehicle system of claim 8.
Velazquez fails to explicitly teach:
further comprising a purge source configured to selectively flow a purge gas into the optical sensor.
Pattison (in the field of gas sensors) teaches:
further comprising a purge source (Pattison, fig. 2B: “Gas Input in Flush Mode”) configured to selectively flow a purge gas into the sensor (Pattison, para. 0046: “the gas is input into the device for measurement as provided in FIG. 2A, followed by the flush mode of FIG. 2B”).
The primary reference can be modified to meet this/these limitation(s) as follows:
Place the sensor of Velazquez inside the protective enclosure of Pattison. The electronic controller 34 of Velazquez is configured to use the method of Pattison (particularly as described in figs. 2A to 2C) to measure and store the sensor device. This would also require adding a gas source for the flush mode. The exhaust at the bottom of fig. 2A of Pattison can exhaust directly into the air duct housing 24 of Velazquez. The exhaust at the top of fig. 2B of Pattison can exhaust outside of the vehicle.
A person of ordinary skill in the art before the filing date would have been motivated to make this/these modification(s) to:
Reduce gas sensor degradation (Pattison, para. 0003).
Regarding claim 10, the combined teachings teach:
The vehicle system of claim 9 further comprising a purge control module (Velazquez, fig. 3: part of the electronic controller 34 dedicated to the flush operation) configured to actuate a valve (Pattison, fig. 1: valve 1) of the purge source and flow the purge gas into the optical sensor after the measurement by the optical sensor (Pattison, para. 0046: “the gas is input into the device for measurement as provided in FIG. 2A, followed by the flush mode of FIG. 2B”).
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Velazquez (US20190160907A1, published on 2019-05-30) as applied to claim 8, and further in view of Verschuren (US20100259254A1, published on 2010-10-14).
Regarding claim 14, Velazquez discloses:
The vehicle system of claim 8.
Velazquez fails to explicitly teach:
wherein the optical sensor is configured to:
capture a first optical measurement with the blower off;
capture a second optical measurement with the blower on; and
determine the amount of the chemical in the air based on a difference between the first and second optical measurements.
Verschuren (in the field of gas sensors) teaches:
wherein the optical sensor is configured to:
capture a first optical measurement with the blower off (Verschuren, para. 0126: “sensor-signal s at the end of the assay”);
capture a second optical measurement with the blower on (Verschuren, para. 0126: “sensor-signal s′ after washing”. While Verschuren does not explicitly refer to a blower, a person of ordinary skill would understand that a blower could perform the washing process described in Verschuren para. 0035, particularly in view of Velazquez. Also, a person of ordinary skill would understand that the washing process will take a certain amount of time. Once the washing process is incomplete, it will not matter whether the blower is on or off when a measurement is taken. The blower may remain on due to the driver requesting ventilation, for instance.); and
determine the amount of the chemical in the air based on a difference between the first and second optical measurements (Verschuren, para. 0128: “By subtracting the sensor-signal s′ after washing (i.e. removing unbound target particles from the sensor surface) […] an estimate of the density of target particles in the sensor sensitivity volume can be obtained”).
The primary reference can be modified to meet this/these limitation(s) as follows:
After S610 in fig. 6 of Velazquez, measure the dust level again, and this this second dust level measurement as described by Verschuren paras. 0126—0128 to get a more accurate measurement of the dust level.
A person of ordinary skill in the art before the filing date would have been motivated to make this/these modification(s) to:
Improve accuracy as this approach accounts for particles which are bound to surfaces (Verschuren, para. 0128).
Claim(s) 17—18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hattori (US20190193528A1, published on 2019-06-27) as applied to claim 15, and further in view of Genter (DE102017212788A1, published on 2019-01-31).
Regarding claim 17, Hattori discloses:
The vehicle system of claim 15.
Hattori fails to explicitly teach:
wherein the vibration sensor is configured to determine a magnitude of vibration at a predetermined frequency and to determine the amount of the chemical in the air based on the magnitude of vibration at the predetermined frequency.
Genter (in the field of gas sensors; see para. 0068) teaches:
wherein the vibration sensor is configured to determine a magnitude of vibration at a predetermined frequency (Genter, abstract: “an evaluation device (140) for determining a quantity (G1) characterizing a vibration amplitude of a vibration of the first vibrating mass (110)”) and to determine the amount of the chemical in the air based on the magnitude of vibration at the predetermined frequency (Genter, para. 0050: “This causes a comparatively easy to evaluate deviation of the characterizing quantities G1, G2 from each other, from which the mass or quantity of the deposited particles P (1) can be concluded.”).
The primary reference can be modified to meet this/these limitation(s) as follows:
Switching the sensor of Hattori for the sensor of Genter.
A person of ordinary skill in the art before the filing date would have been motivated to make this/these modification(s) to:
Reduce sensitivity drift (Genter, para. 0002) and reduce cost by using vibrating masses of lower quality (Genter, para. 0067).
Regarding claim 18, the combined teachings teach:
The vehicle system of claim 17 wherein the vibration sensor is configured to determine a second magnitude of vibration at a second predetermined frequency (Genter, abstract: “a quantity (G2) characterizing a vibration amplitude of a vibration of the at least one further vibrating mass (120)”) and to determine the amount of the chemical in the air further based on the second magnitude of vibration at the second predetermined frequency (Genter, para. 0050: “This causes a comparatively easy to evaluate deviation of the characterizing quantities G1, G2 from each other, from which the mass or quantity of the deposited particles P (1) can be concluded.”).
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hattori (US20190193528A1, published on 2019-06-27) as applied to claim 15, and further in view of Pattison (US20220018822A1, effectively filed on 2020-07-17).
Regarding claim 19, Hattori discloses:
The vehicle system of claim 15.
Hattori fails to explicitly teach:
further comprising a purge source configured to selectively flow a purge gas into the vibration sensor.
Pattison (in the field of gas sensors) teaches:
further comprising a purge source (Pattison, fig. 2B: “Gas Input in Flush Mode”) configured to selectively flow a purge gas into the vibration sensor (Pattison, para. 0046: “the gas is input into the device for measurement as provided in FIG. 2A, followed by the flush mode of FIG. 2B”).
The primary reference can be modified to meet this/these limitation(s) as follows:
Place the sensor unit 40 of Hattori inside the protective enclosure of Pattison. The electronic controller 34 of Velazquez is configured to use the method of Pattison (particularly as described in figs. 2A to 2C) to measure and store the sensor device. This would also require adding a gas source for the flush mode. The exhaust at the bottom of fig. 2A of Pattison can exhaust directly into the casing of fig. 3 of Hattori. The exhaust at the top of fig. 2B of Pattison can exhaust outside of the vehicle.
A person of ordinary skill in the art before the filing date would have been motivated to make this/these modification(s) to:
Reduce gas sensor degradation (Pattison, para. 0003).
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hattori (US20190193528A1, published on 2019-06-27) as applied to claim 15, and further in view of Velazquez (US20190160907A1, published on 2019-05-30).
Regarding claim 20, Hattori discloses:
The vehicle system of claim 15.
Hattori fails to explicitly teach:
further comprising a vacuum device configured to selectively vacuum gas out of the vibration sensor.
Velazquez (in the field of vehicle ventilation) teaches:
further comprising a vacuum device (Velazquez, fig. 3: second air blower 28) configured to selectively vacuum gas out of the sensor (Velazquez, fig. 6: S608 on left and right; first alternative cleaning mode).
The primary reference can be modified to meet this/these limitation(s) as follows:
The second air blower 28 of Velazquez is added to the ductwork of Hattori, configuring the second air blower 28 to blow in the opposite direction of the fan 38 of Hattori.
The air conditioning control process of Hattori shown in fig. 7 is modified to add steps S608, S609, and S610 of fig. 6 of Velazquez after S25 of fig. 7 of Hattori and before the arrow returns to S14 of fig. 7 of Hattori.
A person of ordinary skill in the art before the filing date would have been motivated to make this/these modification(s) to:
Reduce particulate levels in the ductwork and vibration sensor (Velazquez, para. 0001).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M. TRETTEL whose telephone number is (571)272-5726 and email address is benjamin.trettel@uspto.gov. The examiner can normally be reached MTuWThF, 10am-12pm, 1pm-5pm, 6pm-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571)270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN TRETTEL/Examiner, Art Unit 3762                                                                                                                                                                                                        

/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762